DETAILED ACTION
Election/Restrictions
 	Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2022. Examiner withdraws the Requirement. Claims 1-8 are now examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koase (2012/0075380) in view of Escaffre et al. (9,296,176)

Regarding claims 1 and 8, Koase teaches a liquid discharging device and method comprising: 
a liquid comprising two or more types of alcohols ([0025], sparingly water soluble 1, 2-alkanediol, [0026], dialkylene glycol); 
a liquid discharging head ([0005]) configured to discharge the liquid from a nozzle ([0005]). 
Koase does not teach a wiping member. Escaffre teaches 
a wiping member (fig. 1, item 1) wherein the wiping member comprises two or more layers (Escaffre, fig. 1, items 2, 3), 
wherein a first layer (Escaffre, fig. 1, item 2) has a porosity smaller than a porosity of at least one layer of the two or more layers other than the first layer (Escaffre, see fig. 1), 
wherein the first layer has a thickness thinner than a total thickness of the two or more layers other than the first layer (Escaffre, see fig. 1).
It would have been obvious at the time of invention to use the wiper disclosed by Escaffre to wipe the nozzle wipe the nozzle surface of Koase from which ink was ejected because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Koase focuses on the composition of an ink set and only mentions the structure of an inkjet printer in passing, using wiping members to wipe nozzle surfaces to maintain nozzle functionality was well known at the time of invention. Thus, it would have been obvious to add the wiper of Escaffre to the inkjet printing device of Koase.
Upon combination of the wiping member of Escaffre with Koase, the resultant device would meet the limitation: wherein the first layer is configured to wipe a nozzle forming surface of the liquid discharging head, wherein the first layer of the two or more layers is in contact with the nozzle forming surface. 

Regarding claim 2, Koase in view of Escaffre teaches the liquid discharging device according to claim 1, wherein at least one of the two or more types of alcohols comprises a glycol having a main chain length of 7 or less (Koase, [0026]). Koase in view of    does not teach a chain length of 4 or less. However, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimal ranges by routine experimentation. Here, Koase teaches a rang of chain lengths of 7 or less while disclosing that ejection stability of ink increases as the chain length decreases. The claimed invention has simply optimized the range of Koase to optimize the disclosed range according to the known characteristics of ejection stability. 

Regarding claim 6, Koase in view of Escaffre teaches the liquid discharging device according to claim 1, wherein the first layer is made of non-woven fabric (Escaffre, col. 17, line 67).

Regarding claim 6, Koase in view of Escaffre teaches the liquid discharging device according to claim 1, wherein the wiping member has 30 a thickness of from (Escaffre, Table C, Note wet thicknesses).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koase in view of Escaffre as applied to claim 1 above, and further in view of Ishikura (2019/0001301).

Regarding claims 3-5, Koase in view of Escaffre teaches the liquid discharging device according to claim 1. Koase in view of Escaffre does not teach wherein the first layer has a porosity of from 0.75 to 0.85 and at least one of the two or more other layers other than the first layer has a porosity of from 0.80 to 0.99. Ishikura teaches an absorbent with an ink absorbing layer with a porosity of 0.40 to 0.80 (Ishikura, [0004], Note that if a porosity for the first layer 2 is selected as 0.080, and the second layer 3 has a higher porosity than that of the first layer, the porosity of the second layer is necessarily between 0.80 and 0.99). It would have been obvious to one of ordinary skill in the art at the time of invention to use a porosity in the range disclosed by Ishikura for the first absorbing layer disclosed by Koase in view of Escaffre because doing so would allow for proper adaptation of Escaffre’s wiping member to Koase’s printer to facilitate proper ink absorption.  
(Note that Examiner is aware that Ishikura’s absorbent is for removing liquid from the print medium itself while Koase in view of Escaffre’s wiping member is for removing ink liquid from a nozzle surface. Nonetheless, Examiner maintains that it would have been obvious to one of skill in the art to apply the void ratio range disclosed by Ishikura to any ink absorbing body because doing so would allow for proper ink absorption). 
Furthermore, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimal ranges by routine experimentation. Here, even if Koase in view of Escaffre and Ishikura did not expressly teach the claimed range, such a range would amount to a simple optimization of ranges by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853